Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2004

Urey v. Grove Cty College
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2753




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Urey v. Grove Cty College" (2004). 2004 Decisions. Paper 839.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/839


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-2753


                                     ALICE UREY,

                                                 Appellant

                                            v.

                               GROVE CITY COLLEGE


                      Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 01-cv-02024)
                        District Judge: Honorable Joy F. Conti


                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 13, 2004

                Before: RENDELL, COWEN and LAY*, Circuit Judges.

                                 (Filed : April 14, 2004)


                              OPINION OF THE COURT




*Honorable Donald P. Lay, Senior Circuit Judge for the Eighth Circuit, sitting by
designation.
LAY, Circuit Judge.

       Alice Urey appeals the District Court’s grant of summary judgment in favor of

Grove City College on her claims of retaliatory discharge. We will affirm.




                                      B ACKGROUND

       From 1989 until her termination on April 5, 2001, Alice Urey worked as a

housekeeper for Grove City College (the “College”), a private college located in Western

Pennsylvania. Although Ms. Urey appears to have performed her job duties without

incident during her first ten years of employment, the record reveals several instances of

insubordination for which Ms. Urey was subjected to disciplinary action beginning in the

spring of 1999.

       On May 12, 1999, Ms. Urey received a verbal warning from Thomas Gregg, the

Vice President of Operations for the College, stemming from a confrontation with her

immediate supervisor over a job performance evaluation. Gregg reassigned M s. Urey to

another supervisor and cautioned her not to make any attempt at retaliation against her

former supervisor.

       On May 24, 2000, Ms. Urey received a written warning after she refused the

requests of her supervisor to leave her workspace and attend a meeting with Gregg.

Instead, Ms. Urey stressed that if Gregg wished to talk to her, he would have to come to

see her. The purpose of this meeting was to discuss complaints made by Ms. Urey’s

                                             2
immediate supervisor that Ms. Urey had recently yelled at her regarding work

assignments and the employee dress code.

       On April 4, 2001, Ms. Urey walked out of a meeting with Gregg, despite being

told that the meeting was not over and that her refusal to remain would be viewed as

insubordination. The purpose of this meeting was to discuss a complaint made by

Ms. Urey’s immediate supervisor that Ms. Urey had openly accused her of being lazy

during a recent employee meeting. The following day, Ms. Urey was terminated.

       Following her termination, Ms. Urey filed suit against the College, alleging claims

of retaliation under various statutory provisions 1 and the Pennsylvania common law.

Ms. Urey alleged that she was terminated because she engaged in the following activities:

(1) giving favorable deposition testimony on April 24, 2000, in support of a co-worker’s

claim of discrimination against the College; (2) filing her own external charge of

discrimination against the College in May of 2000; and (3) filing several claims seeking

workers’ compensation benefits due to injuries suffered on the job.




                                       D ISCUSSION

       We note at the outset that although Ms. Urey’s claims of retaliation are brought




  1
    Ms. Urey alleged violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e, et seq.; the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621,
et seq.; and the Pennsylvania Human Relations Act (“PHRA”), 43 Pa. Cons. Stat. Ann.
§ 951, et seq.

                                             3
under various sources, the analytical framework for each is identical. See Fogleman v.

Mercy Hosp., Inc., 283 F.3d 561, 567 (3d Cir. 2002) (analysis for Title VII, ADEA, and

PHRA retaliation claims identical); Landmesser v. United Air Lines, Inc., 102 F. Supp. 2d

273, 277 (E.D. Pa. 2000) (analysis for common law and Title VII retaliation claims

identical). In order to establish a prima facie case of retaliation, a plaintiff must show:

(1) that he or she engaged in a protected activity; (2) that his or her employer took an

adverse employment action; and (3) a causal link between the two. See Fogleman, 283

F.3d at 567-68; Landmesser, 102 F. Supp. 2d at 277-78.

       The College concedes that each of M s. Urey’s alleged activities were protected.

Similarly, the College concedes that its act of firing her constituted an adverse

employment action. The dispute between the parties concerns whether Ms. Urey has

adduced sufficient evidence to establish the requisite causal link between these two

instances, thus preventing the entry of summary judgment in favor of the College. One

method for establishing the causation necessary to make out a prima facie case of

retaliation is to demonstrate that the adverse employment action followed closely upon

the heels of a protected activity. See Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173,

177 (3d Cir. 1997) (noting that such “temporal proximity” is “an obvious method by

which a plaintiff can proffer circumstantial evidence” of discriminatory intent).

       Generally, it can be said that “if at least four months pass after the protected action

without employer reprisal, no inference of causation is created.” Woods v. Bentsen, 889



                                              4
F. Supp 179, 187 (E.D. Pa. 2000); see also id. n.15 (collecting cases). Applying this

standard to the undisputed facts, we hold that Ms. Urey has failed to raise an inference of

causation. Her act of providing favorable deposition testimony in a co-worker’s suit

occurred on April 24, 2000–nearly one year before she was terminated. The same holds

true for her act of filing a charge of discrimination with the EEOC, which took place in

May of 2000. Finally, the last instance in which Ms. Urey filed a claim for workers’

compensation benefits occurred on October 4, 2000–six months before her termination.2

We hold such a temporal link is too attenuated to support any inference of improper

motive.

       Temporal proximity, while certainly the most common, is not the exclusive method

of raising an inference of causation. As this court stated in Kachmar, “circumstantial

evidence of a ‘pattern of antagonism’ following the protected conduct can also give rise

to the inference.” Kachmar, 109 F.3d at 177 (citation omitted). Ms. Urey argues that she

has demonstrated such a pattern, alleging that following her protected activities, her

supervisors increasingly began to nitpick her work, subject her to unreasonable deadlines,

and criticize her appearance. However, the record shows the conduct of which Ms. Urey




  2
   We agree with the District Court that under Weston v. Pennsylvania, 251 F.3d 420 (3d
Cir. 2001), Gregg’s verbal and written warnings to Ms. Urey did not amount to an
adverse employment action. The record demonstrates that Ms. Urey did not have her
hours or type of work changed, nor did she receive a decrease in wages. Therefore, these
warnings did not “effect a material change in the terms or conditions of [her]
employment.” Id. at 431.

                                             5
now complains was taken in response to her own acts of insubordination, including her

failure to adhere to the College’s dress code and demonstrate respect for her supervisors.

We hold the conduct “did not portend any future retaliation,” but instead amounted to

“discrete responses to particular occurrences.” Weston, 251 F.3d at 432.




                                      C ONCLUSION

       The judgment of the District Court will be AFFIRMED.




                                             6